        Case 2:19-cv-00539-NIQA Document 21 Filed 06/17/20 Page 1 of 18




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 WESTMINSTER AMERICAN                             :             CIVIL ACTION
 INSURANCE COMPANY                                :
          Plaintiff                               :             NO. 19-539
                                                  :
                v.                                :
                                                  :
 SPRUCE 1530, LLC, et al.                         :
            Defendants                            :

NITZA I. QUIÑONES ALEJANDRO, J.                                                        JUNE 17, 2020


                               MEMORANDUM OPINION
INTRODUCTION

       This is a declaratory judgment action brought pursuant to the Declaratory Judgment Act,

28 U.S.C. §§ 2201-2202, by Westminster American Insurance Company (“Westminster”), as the

insurer, to determine whether Westminster is obligated to defend and/or indemnify Defendants

Spruce 1530, LLC and Al Shapiro (collectively, “Spruce 1530”) in an underlying state court civil

action filed against Spruce 1530 by non-party Touraine, L.P. (“Touraine”). Before this Court are

the following: Westminster’s motion for summary judgment, [ECF 10], Spruce 1530’s cross-

motion for partial summary judgment [ECF 14], and the parties’ respective responses [ECF 15,

17, 20]. The issues raised in these motions have been fully briefed and are ripe for disposition.

For the reasons set forth herein, this Court finds that Westminster is not obligated to defend and/or

indemnify Spruce 1530. Therefore, Westminster’s motion for summary judgment is granted,

judgment is entered in its favor, and Spruce 1530’s motion for partial summary judgment is denied.


BACKGROUND

       This matter has a protracted procedural history that encompasses multiple state court civil

actions and a prior action before this Court. Briefly, the uncontested, relevant facts to the cross-
         Case 2:19-cv-00539-NIQA Document 21 Filed 06/17/20 Page 2 of 18




motions for summary judgment are as follows: 1

               Spruce 1530 owns a parcel of real estate property located at 1530-1532
        Spruce Street, Philadelphia, Pennsylvania, on which a multistory apartment
        building owned by Spruce 1530 (the “Newport Building”) is located. Defendant
        Shapiro is the managing principal member of Defendant Spruce 1530, LLC.

                Touraine owns the adjacent parcel of real estate, located at 1520-1528
        Spruce Street, on which a multistory apartment building (the “Touraine Building”)
        is located. The Touraine Building and the Newport Building are immediately
        adjacent to one another, such that the buildings meet at the Newport Building’s
        eastern wall and the Touraine Building’s western wall.

                In 2015, Spruce 1530 and Touraine filed separate lawsuits against each
        other in state court over the property line between the properties and certain
        improvements to the Newport Building that allegedly extended over the property
        line and into the Touraine Building. These cases were consolidated (collectively,
        the “2015 Actions”) and tried without a jury before the Honorable Gene Cohen in
        2016. Judge Cohen found that Spruce 1530 improperly encroached onto Touraine’s
        property, and awarded Touraine injunctive relief and $111,570 in monetary
        damages.

                After judgment in the 2015 Actions was entered against Spruce 1530,
        Spruce 1530 entered into a separate settlement agreement and mutual release with
        its insurer, Westminster, in which Westminster agreed to pay $52,500 towards the
        judgment entered against Spruce 1530. Previously, Spruce 1530 had obtained
        commercial liability insurance from Westminster (the “Policy”) for successive
        annual policy periods commencing on February 15, 2015 and continuing through
        February 15, 2018.

                In November 2017, Touraine filed another civil action against Spruce 1530
        in the Philadelphia Court of Common Pleas (the “Underlying State Action”),
        alleging that throughout the 2015 Actions, Spruce 1530 pursued frivolous claims
        and engaged in abusive practices, seeking to drive up litigation costs “for the
        improper purpose of coercing Touraine to cede ownership of its real property to
        [Spruce] 1530.” Based on these allegations, Touraine asserted two claims in the

1
         In reviewing a motion for summary judgment, the Court must “consider all evidence in the light
most favorable to the party opposing the motion.” A.W. v. Jersey City Pub. Sch., 486 F.3d 791, 974 (3d
Cir. 2007). Because an insurer’s duty to defend an action against its insured is initially determined on the
basis of the allegations contained in the underlying complaint against the insured, most of the facts set forth
in this section are drawn from the state court complaint in the Underlying State Action. See State Farm
Fire & Cas. Co. v. Estate of Mehlman, 589 F.3d 105, 108 n.3 (3d Cir. 2009) (citing Donegal Mut. Ins. Co.
v. Baumhammers, 938 A.2d 286, 290-92 (Pa. 2007)). However, some facts in this section are drawn from
the parties’ respective motions and responses thereto. While most of the facts material to the parties’ cross-
motions are undisputed, this Court has construed any disputed facts in favor of Spruce 1530.


                                                      2
        Case 2:19-cv-00539-NIQA Document 21 Filed 06/17/20 Page 3 of 18




       Underlying State Action, to wit: wrongful use of civil proceedings under the
       Dragonetti Act, 42 Pa. Cons. Stat. § 8351 et seq. (Count I), and common-law abuse
       of process (Count II). Spruce 1530 filed preliminary objections and on June 18,
       2018, the Honorable Karen Shreeves-Johns issued an order sustaining the
       preliminary objections as to Count I, the wrongful use of civil proceedings claim,
       and overruling the preliminary objections as to Count II, the abuse of process claim.
       The court did not issue an opinion to explain its reasoning.

               One month after the wrongful use of civil proceedings claim (Count I) was
       dismissed, Spruce 1530 notified Westminster for the first time of the Underlying
       State Action. Westminster sent Spruce 1530 return correspondence disclaiming
       coverage. Thereafter, Westminster initiated this declaratory judgment action,
       seeking this Court’s declaration that Westminster has no duty to defend and/or
       indemnify Spruce 1530 in the Underlying State Action. The parties filed the instant
       cross-motions for summary judgment without conducting discovery and,
       collectively, acknowledge that the resolution of this matter turns exclusively on
       questions of law.


LEGAL STANDARD

       Federal Rule of Civil Procedure (“Rule”) 56 governs the practice of summary judgment

motions. Fed. R. Civ. P. 56. Specifically, this rule provides that summary judgment is appropriate

“if the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Id. A fact is “material” if proof of its existence or non-

existence might affect the outcome of the litigation, and a dispute is “genuine” if “the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248-49 (1986). Under Rule 56, the court must view the evidence in the

light most favorable to the non-moving party. Galena v. Leone, 638 F.3d 186, 196 (3d Cir. 2011).

At summary judgment, the inquiry is whether the evidence presents a sufficient disagreement to

require submission to the jury or whether it is so one-sided that one party must prevail as a matter

of law. Id. at 251-52.

       The standards to be applied in deciding cross-motions for summary judgment are the same

as those applied when only one party has filed a summary judgment motion; the court rules “on


                                                 3
         Case 2:19-cv-00539-NIQA Document 21 Filed 06/17/20 Page 4 of 18




each party’s motion on an individual and separate basis, determining, for each side, whether

[summary] judgment may be entered in accordance with the Rule 56 standard.” Auto-Owners Ins.

Co. v. Stevens & Ricci, Inc., 835 F.3d 388, 402 (3d Cir. 2016) (citation and internal quotation

marks omitted). “If upon review of cross-motions, the court finds ‘no genuine dispute over

material facts,’ then judgment may be entered ‘in favor of the party deserving judgment in light of

the law and undisputed facts.’” Coulter v. Receivables Mgmt. Sys., 367 F. Supp. 3d 307, 311 (E.D.

Pa. 2019) (quoting Iberia Foods Corp. v. Romeo, 150 F.3d 298, 302 (3d Cir. 1998)).


DISCUSSION

        The issue before this Court is whether Westminster has a duty to defend and/or indemnify

Spruce 1530 in the Underlying State Action. Under Pennsylvania insurance law, 2 an insurer’s duty

to defend is broader than its duty to indemnify. Sikirica v. Nationwide Ins. Co., 416 F.3d 214, 225

(3d Cir. 2005). “Necessarily, therefore, the analysis must begin with an evaluation of the duty to

defend.” IDS Prop. Cas. Ins. Co. v. Schonewolf, 111 F. Supp. 3d 618, 623 (3d Cir. 2015) (quoting

Sikirica, 416 F.3d at 225).

        Whether an insurer owes a duty to defend an insured in a lawsuit brought against the

insured is dependent on the allegations in the underlying complaint and on the language of the

insurance policy at issue. See Mehlman, 589 F.3d at 110 (citing Donegal Mut. Ins. Co. v.

Baumhammers, 938 A.2d 286, 290-92 (Pa. 2007)). That is, a “carrier’s duty to defend . . . an

insured in a suit brought by a third party depends upon a determination of whether the third party’s




2
         The parties focus their legal arguments exclusively on Pennsylvania law. Moreover, the
Underlying State Action is pending in Pennsylvania state court, and the Policy makes repeated reference to
the laws of the “state where the premises described are located”—in this case, Pennsylvania. Accordingly,
this Court will treat the decisions of the Pennsylvania Supreme Court as binding precedent and the decisions
of the Pennsylvania Superior Court as persuasive precedent. Mehlman, 589 F.3d at 108 n.2 (citing Jewelcor
Inc. v. Karfunkel, 517 F.3d 672, 676 n.4 (3d Cir. 2008)).

                                                     4
        Case 2:19-cv-00539-NIQA Document 21 Filed 06/17/20 Page 5 of 18




complaint triggers coverage.” Kvaerner Metals Div. of Kvaerner U.S., Inc. v. Commercial Union

Ins. Co., 908 A.2d 888, 896 (Pa. 2006) (quoting Mut. Benefit Ins. Co. v. Haver, 725 A.2d 743, 745

(Pa. 1999)). Courts should “look to the language of the policies themselves . . . and then examine

[the underlying] complaint,” Kvaerner, 908 A.2d at 896-97, in order to evaluate “whether, if the

allegations [in the underlying complaint] are sustained, the insurer would be required to pay [the]

resulting judgment.” Sabia Landscaping v. Merchs. Mut. Ins. Co., 2013 WL 6022129, at *2 (E.D.

Pa. Nov. 6, 2013) (quoting Donegal, 938 A.2d at 290). “It does not matter if in reality the facts

[alleged in the underlying complaint] are completely groundless, false or fraudulent. It is the face

of the complaint and not the truth of the facts alleged therein which determines whether there is a

duty to defend.” D’Auria v. Zurich Ins. Co., 507 A.2d 857, 859 (Pa. Super. Ct. 1986). Allegations

in the underlying complaint must be “liberally construed with all doubts as to whether the claims

may fall within the coverage of the policy to be resolved in favor of the insured.” Roman Mosaic

& Tile Co. v. Aetna Cas. & Sur. Co., 704 A.2d 665, 669 (Pa. Super. Ct. 1997).

                                             The Policy

       The parties agree that to the extent the claims in the Underlying State Action are covered

by the Policy, such claims would fall under the coverage provision defined at “Coverage P”—

“personal and advertising injury.” Pertinently, the Policy defines “personal and advertising injury”

as:

       injury, including ‘bodily injury’ that is a consequence thereof, arising out of one or
       more of the following offenses:
       a. oral or written publication . . . of material that:
               1) slanders or libels a person or organization;
               2) disparages a person’s or an organization’s goods, products, or services; or
               3) violates a person’s right of privacy;
       b. false arrest, detention, or imprisonment;


                                                  5
        Case 2:19-cv-00539-NIQA Document 21 Filed 06/17/20 Page 6 of 18




       c. malicious prosecution;

       d. misappropriation of advertising ideas of another in ‘your’ ‘advertisement’;

       e. infringement of the copyright, slogan, or trade-dress of another in ‘your’
          ‘advertisement’; or

       f. wrongful entry into, wrongful eviction from, or invasion of the right of private
          occupancy of a room, dwelling, or premises that a person occupies. This
          offense must be committed by or on behalf of the owner, landlord, or lessor of
          the room, dwelling, or premises.

[ECF 10-24 at 52-53] (emphasis added).

       In the “Exclusions” section of Coverage P, the Policy specifies that: ‘“We’ do not pay for

‘personal and advertising injury’ arising out of an act committed by or directed by the insured who

knew that ‘personal and advertising injury’ would occur as a result of the act.” [Id. at 64].

                      Allegations in the Underlying State Court Complaint

       In the operative complaint in the Underlying State Action (the “Underlying State Court

Complaint”), [ECF 10-4], Touraine alleges that in the 2015 Actions, Spruce 1530 prosecuted

“frivolous claims” against Touraine “in a grossly negligent manner and/or without probable cause,

and primarily for [an improper] purpose[.]” Touraine specifically alleges, inter alia, the following:

               Despite being aware that 1530’s 3 arguments and claims [for quiet title] were
       falsely made and without merit, and otherwise possessing no evidence to support
       those arguments and/or claims, 1530 (via Shapiro) procured, initiated and
       continued to prosecute the Frivolous Claims in the [2015] Actions for the improper
       purpose of coercing Touraine to cede ownership of its real property to 1530,
       including because litigating against the Frivolous Claims would be expensive and
       economically harmful to Touraine’s planned use of the real property that Shapiro,
       (acting through 1530) sought, in bad faith, to make his own. In other words, 1530’s
       claims were nothing more than extortion by litigation.

              Touraine has. . . suffered pecuniary losses and has incurred substantial
       attorneys’ and other professional fees and costs. . . . This harm was exacerbated by

3
       To the extent that Touraine’s complaint includes references to “1530,” it refers to Spruce 1530,
LLC.


                                                  6
        Case 2:19-cv-00539-NIQA Document 21 Filed 06/17/20 Page 7 of 18




       1530’s . . . use of misleading tactics and the perversion of the litigation process in
       the [2015] Actions including via its use of motion practice and the discovery
       process . . . . Via the Frivolous Claims, 1530 . . . [put forth] arguments, assertions
       and so-called legal “theories” [that] were either knowingly false . . . or without
       merit, in that 1530 could not, at any time during the [2015] Actions . . . produce
       any actual evidence to support them. . . . Defendants’ sole intent was to use the
       Frivolous Claims for the improper purpose of coercing Touraine to involuntarily
       convey to 1530 the . . . [e]ncroachments [by Spruce 1530 onto Touraine’s property]
       for zero consideration. . . .

               Shapiro told [a Touraine representative] that he (Shapiro) would not remove
       the illegal construction, but would instead file a lawsuit on behalf of 1530 against
       Touraine that was “going to cost Touraine so much time and so much money that
       Touraine was just going to give up” and cede part of its real property to 1530. . . .

               Throughout the [2015] Actions, 1530 . . . obstructed the necessary fact-
       finding process . . . . By way of example, but not limitation, 1530 . . . verified every
       one of 1530’s pleadings [and sent] Touraine on several “wild goose chases” . . .
       1530 interposed repeated objections and delay tactics [in response to Touraine’s
       discovery requests] . . . . It turned out that most – if not all – of the third parties
       1530 . . . identified [as having knowledge of the property boundary] had absolutely
       no knowledge relevant to the claims and defenses in the [2015] Actions . . . .
       Making matters worse, during the depositions of the third parties whom 1530
       identified, Touraine discovered . . . that there were other third parties whom 1530
       and Shapiro . . . had not revealed to Touraine that possessed more relevant
       knowledge . . . .

              1530’s willful misdirection, concealment of material information, and lack
       of truthfulness in connection with [its discovery responses] amounted to a
       perversion of the legal process and, thus, made the discovery process . . . much
       more time-consuming and expensive than it otherwise should have been.

               1530 (via Shapiro) made numerous other sweeping assertions in connection
       with the papers and pleadings it filed in support of its Frivolous Claims . . . that
       [were eventually] revealed as false and unsupported by any evidence. Touraine
       was forced to incur massive expense “debunking” these assertions . . . Despite
       making [these] assertions, 1530 never produced a single witness or document to
       [prove them].

[ECF 10-4 at 6-24] (emphasis in original).

       As noted, based on the above allegations, Touraine asserted state law claims for wrongful

use of civil proceedings under the Dragonetti Act (Count I) (which was dismissed on preliminary

objections), and common-law abuse of process (Count II). Westminster concedes that a claim for

                                                  7
         Case 2:19-cv-00539-NIQA Document 21 Filed 06/17/20 Page 8 of 18




wrongful use of civil proceedings would be covered by the Policy, but argues that its dismissal by

the state court prior to Westminster’s receipt of notice of the claim eliminated any corresponding

obligation to defend Spruce 1530 in the Underlying State Action. The parties disagree as to

whether the claim for common-law abuse of process is a covered claim. Thus, the resolution of

the cross-motions for summary judgment requires addressing two questions: whether, despite the

dismissal of Count I, Westminster has a corresponding ongoing duty to defend Spruce 1530, and

whether Count II is a covered claim under the Policy. If the answer to either question is “yes,”

Westminster must defend Spruce 1530 in the Underlying State Action.

                             Count I: Wrongful Use of Civil Proceedings

        At Count I of the Underlying State Court Complaint, Touraine largely parrots the elements

set forth by the Dragonetti Act, 4 and alleges that “Defendants procured, initiated and continued

civil proceedings against Touraine . . . in a grossly negligent and/or reckless manner . . . without

probable cause and for an improper purpose . . . in bad faith, and primarily for a purpose other than

that of securing the proper discovery, joinder of parties or adjudication of the Frivolous Claims[.]”

In Pennsylvania, a claim for “wrongful use of civil proceedings” under the Dragonetti Act is a

malicious prosecution claim. Regent Ins. Co. v. Strausser Enters., Inc., 902 F. Supp. 2d 628, 638




4
        Specifically, under the Dragonetti Act, a “person who takes part in the procurement, initiation or
continuation of civil proceedings against another is subject to liability to the other for wrongful use of civil
proceedings” when:

        (1) He acts in a grossly negligent manner or without probable cause and primarily for a
        purpose other than that of securing proper discovery, joinder of parties or adjudication of
        the claim on which the proceedings are based; and

        (2) The proceedings have terminated in favor of the party against whom they are brought.

42 Pa. Cons. Stat. § 8351.


                                                       8
        Case 2:19-cv-00539-NIQA Document 21 Filed 06/17/20 Page 9 of 18




(E.D. Pa. 2012) (“Malicious prosecution under Pennsylvania law—also termed ‘Wrongful use of

civil proceedings’—is defined by the Dragonetti Act.”).

       Westminster argues that because Count I was dismissed from the Underlying State Action

when the trial court sustained Spruce 1530’s preliminary objections, any obligation to defend that

may have been triggered by this claim was likewise dismissed. Spruce 1530 disagrees and counters

that because such a dismissal is “not a final, non-appealable order,” which could be “modified or

vacated . . . or reversed” and “may remain a factor in settlement discussions,” Westminster cannot

conclusively establish that the Underlying State Action will not produce a judgment covered by

the Policy.

       Whether a trial court’s dismissal of a claim terminates an insurer’s duty to defend has not

been definitively answered by the Pennsylvania courts. As such, “we must predict how [the

Pennsylvania Supreme Court] would rule if faced with the issue.” Spence v. ESAB Grp., Inc., 623

F.3d 212, 216 (3d Cir. 2010). “In making such a prediction, ‘we must look to decisions of state

intermediate appellate courts, of federal courts interpreting [this] state’s law, and of other state

supreme courts that have addressed the issue[.]’” Id. (quoting Norfolk S. Ry. Co. v. Basell USA

Inc., 512 F.3d 86, 92 (3d Cir. 2008)).

       The parties suggest their own answers to this question and, unsurprisingly, rely on different

sources. Spruce 1530 points to the oft-cited Commerce & Industry Insurance Co. v. Bank of

Hawaii, 832 P.2d 733 (Haw. 1992) and Meadowbrook, Inc. v. Tower Insurance Co., 559 N.W. 2d

411 (Minn. 1997), in which the Supreme Courts of Hawaii and Minnesota squarely addressed the

question and concluded that “the duty to defend extends through the appellate process,”

Meadowbrook, 559 N.W. 2d at 416 or, at least, “until . . . a final judgment had disposed of the

entire case[.]” Bank of Haw., 832 P.2d at 737. In the years since those opinions were published,



                                                 9
        Case 2:19-cv-00539-NIQA Document 21 Filed 06/17/20 Page 10 of 18




several federal courts have relied on them in predicting their own state courts’ positions. See, e.g.,

City of Sandusky, Ohio v. Coregis Ins. Co., 192 F. App’x 355, 361-62 (6th Cir. 2006); Wells’

Dairy, Inc. v. Travelers Indem. Co. of Ill., 336 F. Supp. 2d 906, 911 (N.D. Iowa 2004); but see

Med. Mut. Ins. Co. of Me., Inc. v. Burka, 2017 WL 1743505, at *6 (D. Me. May 3, 2017) (declining

to follow Wells’ Dairy and holding that insurer had no ongoing duty to defend after potentially

covered claim was dismissed).

        Notably, however, Spruce 1530 fails to identify—and this Court could not find—a single

instance in which any state or federal court in Pennsylvania reached Spruce 1530’s favored

holding. Instead, in interpreting Pennsylvania’s rule that the duty to defend continues until the

insurer can “confine” the claim “to a recovery that the policy does not cover,” 5 courts in this district

have consistently treated the dismissal of covered claims as a sufficient basis for terminating an

insurer’s duty to defend. For example, Westminster highlights Nationwide Mutual Insurance Co.

v. Garzone, in which the Honorable Michael Baylson rejected the argument that the duty to defend

“should exist ‘until such time as the Pennsylvania appellate courts decide once and for all’” the

fate of dismissed claims. 2009 WL 2996468, at *9 (E.D. Pa. Sept. 17, 2009). Westminster also

cites to Meridian Mutual Insurance Co. v. James Gilligan Builders, 2009 WL 1704474, at *2 (E.D.

Pa. June 18, 2009), in which the Honorable Eduardo Robreno observed that an insurer’s obligation

“ceases . . . if the cause of action upon which the duty to defend exists is dismissed,” and to Palmer

v. Twin City Fire Insurance Co., 2017 WL 5571051, at *4 (E.D. Pa. Nov. 20, 2017), in which the

Honorable Wendy Beetlestone concluded that the insurer had no duty to defend an uninsured party

after the insured was dismissed from the underlying suit on preliminary objections. These

decisions are consistent with other decisions by other courts of this district. See, e.g., M.P. III



5
        Unionamerica Ins. Co. v. J.B. Johnson, 806 A.2d 431, 443-44 (Pa. Super. Ct. 2002).

                                                   10
        Case 2:19-cv-00539-NIQA Document 21 Filed 06/17/20 Page 11 of 18




Holdings, Inc. v. Hartford Cas. Ins. Co., 2011 WL 2604736, at *19 (E.D. Pa. June 30, 2011) (“[t]he

courts of this district have interpreted Pennsylvania case law to hold that the withdrawal or

dismissal of a claim establishes that an insurer no longer has a duty to defend”); Allstate Ins. Co.

v. Sanchez, 2003 WL 22100865, at *5 (E.D. Pa. July 30, 2003) (holding that insured are not entitled

to defense by insurer if covered claims in underlying action are dismissed).

        Moreover, though technically not a “final” decision from a procedural standpoint, the

dismissal of a claim on preliminary objections is meant to constitute a conclusive rejection of a

plaintiff’s potential for recovery on that claim. As described in Freundlich & Littman, LLC v.

Feierstein:

        Preliminary objections in the nature of a demurrer test the legal sufficiency of the
        complaint. . . . Preliminary objections which seek the dismissal of a cause of action
        should be sustained only in cases in which it is clear and free from doubt that the
        pleader will be unable to prove facts legally sufficient to establish the right to
        relief. If any doubt exists as to whether a demurrer should be sustained, it should
        be resolved in favor of overruling the preliminary objections.

157 A.3d 526, 530 (Pa. Super. Ct. 2017) (quoting Richmond v. McHale, 35 A.3d 779, 783 (Pa.

Super. Ct. 2012)) (emphasis added). Here, though there is no published opinion explaining why

the wrongful use of civil proceedings claim was dismissed, this Court is bound to accept the state

court’s ruling. As such, and in accordance with the persuasive opinions of judges in this district,

this Court predicts that the Pennsylvania high court would find that an insurer’s duty to defend is

extinguished by the dismissal of all covered claims, notwithstanding the possibility of future

appeal. Thus, this Court finds that Westminster has no duty to defend Spruce 1530 in the

Underlying State Action based on Touraine’s wrongful use of civil proceedings claim. 6 Following


6
         The parties do not dispute that Westminster was not notified of the Underlying State Action until
roughly one month after Count I was dismissed. Nevertheless, they disagree as to whether Spruce 1530 is
entitled to reimbursement of litigation costs incurred prior to Count I’s dismissal. While courts applying
Pennsylvania law have not unanimously embraced the argument that an insurer’s duty to defend “only


                                                   11
        Case 2:19-cv-00539-NIQA Document 21 Filed 06/17/20 Page 12 of 18




this finding, the resolution of this matter will turn on whether Count II is a covered claim under

the Policy.

                                      Count II: Abuse of Process

        As noted, at Count II of the Underlying State Court Complaint, Touraine asserts an abuse

of process claim. Plainly, “abuse of process” is not expressly listed among the covered claims in

the Policy.    Nevertheless, Spruce 1530 contends that the Policy’s coverage of “malicious

prosecution” claims should be read to cover Touraine’s abuse of process claim. In order to

determine whether this argument has any merit, this Court will consider the Pennsylvania courts’

handling of malicious prosecution and abuse of process claims.

        Though abuse of process and malicious prosecution are “often confused,” they are in fact

“separate and distinct” torts. Werner v. Plater-Zyberk, 799 A.2d 776, 785 (Pa. Super. Ct. 2002).

Abuse of process—“the use of legal process as a tactical weapon to coerce a desired result that is

not the legitimate object of the process”—is a “state common law claim[.]” Id. (emphasis added).

In contrast, “allegations of malicious prosecution invoke Pennsylvania’s statutory law. . . [the]

Dragonetti Act.” Id. (emphasis added). Pennsylvania courts have repeatedly explained the

difference between malicious prosecution and abuse of process by observing that while “[t]he gist

of an action for abuse of process is the improper use of process after it has been issued, that is, a

perversion of it[,] [m]alicious use of civil process has to do with the wrongful initiation of such



arises after notice,” see, e.g., Rite Aid Corp. v. Liberty Mut. Fire Ins. Co., 2006 WL 2376238, *5 (M.D. Pa.
Aug. 14, 2006), this Court cannot find—and Spruce 1530 has not identified—any case in which an insurer
was required to reimburse pre-notice costs despite having no ongoing duty to defend. Rather, Westminster
offers several cases that generally support its position that “[o]rdinarily, the carrier’s performance is not
triggered until the policyholder requests that the carrier defend.” Gen. Refractories Co. v. First State Ins.
Co., 94 F. Supp. 3d 649, 663 (E.D. Pa. 2015) (citing Widener Univ. v. Fred James & Co., 537 A.2d 829,
832 (Pa. Super. Ct. 1988)). Notably, Spruce 1530 does not meaningfully attempt to respond to
Westminster’s argument. As such, this Court finds that Westminster is not obligated to reimburse Spruce
1530 for fees incurred prior to Count I’s dismissal.

                                                     12
        Case 2:19-cv-00539-NIQA Document 21 Filed 06/17/20 Page 13 of 18




process.” P.J.A. v. H.C.N., 156 A.3d 284, 291 (Pa. Super. Ct. 2017) (quoting Rosen v. Am. Bank

of Rolla, 627 A.2d 190, 192 (Pa. Super. Ct. 1993)) (emphasis added).

        Though Spruce 1530 focuses on the fact that, technically speaking, the Dragonetti Act

contemplates liability not merely for the “initiation” of wrongful civil proceedings, but also for

their “continuation,” 42 Pa. Cons. Stat. § 8351, Pennsylvania courts have defined liability under

the Dragonetti Act to require that the underlying proceedings have been “instituted primarily for

an improper cause.” P.J.A., 156 A.3d at 292 (citing Hart v. O’Malley, 647 A.2d 542, 546 (Pa.

Super. Ct. 1994)) (emphasis added); see also Sabella v. Estate of Milides, 992 A.2d 180, 188 (Pa.

Super. Ct. 2010) (citing Hart). On the other hand, “[a]buse of process . . . is not commencing an

action or causing process to issue without justification, but misusing or misapplying process

justified in itself for an end other than that which it was designed to accomplish.” In re Finney,

184 F. App’x 285, 289 (3d Cir. 2006) (quoting Gen. Refractories Co. v. Fireman’s Fund Ins. Co.,

337 F.3d 297, 305 (3d Cir. 2003)). That is, where malicious prosecution focuses on the bringing

of a suit, abuse of process focuses on a party’s behavior during litigation, even where the

underlying action has a legitimate basis. 7 Moreover, the elements of abuse of process, though not

entirely dissimilar from those of a Dragonetti Act claim, are distinct. 8

        Spruce 1530 insists that, despite these technical distinctions, the two torts overlap

sufficiently to warrant the conclusion that the Policy’s “malicious prosecution” coverage includes




7
        Parties may be liable for abuse of process when they “primarily intend[] to increase the burden and
expense of litigation to the other side,” as Touraine has alleged, but to be found liable, their “behavior must
‘become so lacking in justification as to lose its legitimate function as a justifiable litigation procedure.’”
In re Finney, 184 F. App’x at 289 (quoting Gen. Refractories, 337 F.3d at 308).
8
        “To establish a claim for abuse of process it must be shown that the defendant (1) used a legal
process against the plaintiff, (2) primarily to accomplish a purpose for which the process was not designed;
and (3) harm has been caused to the plaintiff.” P.J.A., 156 A.3d at 288 (quoting Werner, 799 A.2d at 785).
The elements of a wrongful use of civil proceedings claim are set forth at note 4, supra.

                                                      13
        Case 2:19-cv-00539-NIQA Document 21 Filed 06/17/20 Page 14 of 18




coverage for abuse of process. In support of this argument, Spruce 1530 highlights a footnote

from Stone Crushed Partnership v. Kassab Archbold Jackson & O’Brien, where the Pennsylvania

Supreme Court mused that the Dragonetti Act “subsumes both the torts of malicious use of process

and abuse of process.” 908 A.2d 875, 877 n.1 (Pa. 2006). However, in Langman v. Keystone

Nazareth Bank & Trust Co., a panel of the United States Court of Appeals for the Third Circuit

observed that the statement in Stone Crushed “was obiter dicta”—not controlling precedent—and

found “a judicial chorus of support” in the years after Stone Crushed was published for the notion

that claims of abuse of process and wrongful use of civil proceedings remain distinct torts under

Pennsylvania law. 502 F. App’x 220, 225 (3d Cir. 2012). As such, the Third Circuit panel

concluded that “[u]nder Pennsylvania law . . . common law abuse of process remains a separate

cause of action, distinct from an action under the Dragonetti Act[.]” Id. This Court finds

persuasive the analysis in Langman, and adopts the Third Circuit’s reasoning herein. 9

        Spruce 1530 makes two additional arguments as to why Count II is covered under the

Policy, i.e.: (1) Count II of the Underlying State Court Complaint actually includes a claim for

malicious prosecution; and (2) the Policy’s coverage of malicious prosecution should be construed

against Westminster so as to cover abuse of process claims. Spruce 1530’s first argument is self-

defeating. Though, under its Count II heading in the Underlying State Court Complaint, Touraine


9
         This Court acknowledges that Langman is a non-precedential opinion and appears to contradict the
Third Circuit’s conclusion ten years earlier in U.S. Express Lines, Ltd. v. Higgins, which held that “both
torts are subsumed within the general scope of the [Dragonetti] Act.” 281 F.3d 383, 394 (3d Cir. 2002).
However, the Higgins court appears to have based its analysis exclusively on its own reading of the
language of the statute, rather than any Pennsylvania court’s interpretation, and did not have the benefit of
the “judicial chorus of support,” Stone Crushed notwithstanding, that subsequently defined (and continues
to define) malicious prosecution and abuse of process as distinct torts. See, e.g. Freundlich & Littman, 157
A.3d at 531 n.3 (“We note that our Supreme Court has stated, in dicta, that the Dragonetti Act ‘subsumes
both the torts of malicious use of process and abuse of process.’ Nevertheless, since Stone Crushed
Partnership, this Court has continued to recognize common law abuse of process claims.”) (collecting
cases); Brobst v. Crossett, 2017 WL 2377729, at *6 n.8 (E.D. Pa. May 31, 2017) (rejecting Stone Crushed
position on the basis that “[s]ubsequent decisions . . . make clear that the abuse of process tort is still
recognized by the Pennsylvania courts.”) (citing Freundlich).

                                                     14
        Case 2:19-cv-00539-NIQA Document 21 Filed 06/17/20 Page 15 of 18




“incorporates by reference . . . each of the preceding paragraphs” and echoes its Count I allegations

that Spruce 1530 “procured, initiated and continued” the 2015 Actions for improper purposes, the

dismissal of Touraine’s Dragonetti Act claim foreclosed the possibility of recovery on these

allegations, which clearly parrot the language of the Dragonetti Act. Further, “[t]o prevent artful

pleading designed to avoid policy exclusions, it is necessary to look at the factual allegations in

the complaint, and not how the underlying plaintiff frames the request for relief.” Allstate Ins. Co.

v. Thompson, 2006 WL 2387090, at *8 (E.D. Pa. July 19, 2006) (citing Mut. Benefit Ins. Co. v.

Haver, 725 A.2d 743, 745 (Pa. 1999)). Westminster’s duty to defend is ultimately determined by

“whether, if the allegations are sustained, [it] would be required to pay resulting judgment,”

Donegal, 938 A.2d at 290, and here, the state trial court determined that Touraine would be unable

to establish liability for malicious prosecution. Therefore, it is immaterial whether allegations

supporting such liability appear in Touraine’s “Count II” section of the Underlying Complaint.

       Spruce 1530’s second argument is more complex. Even acknowledging the distinction

between abuse of process and malicious prosecution, Spruce 1530 argues that the Policy’s

“malicious prosecution” provision should be construed to cover abuse of process claims. Spruce

1530 bases this argument on its theory that the Policy’s use of “malicious prosecution” is

ambiguous and would, according to the “reasonable perspective of a layperson,” extend coverage

to abuse of process claims. Spruce 1530 is mistaken

       “Our purpose in interpreting insurance contracts is to ascertain the intent of the parties as

manifested by the terms used in the written insurance policy.” Donegal, 938 A.2d at 290 (quoting

401 Fourth St., Inc. v. Inv’rs Ins. Grp., 879 A.2d 166, 171 (Pa. 2005)). “When the language of the

policy is clear and unambiguous, we must give effect to that language.” Donegal, 938 A.2d at 290

(quoting Kvaerner, 908 A.2d at 897). “However, ‘when a provision in the policy is ambiguous,



                                                 15
        Case 2:19-cv-00539-NIQA Document 21 Filed 06/17/20 Page 16 of 18




the policy is to be construed in favor of the insured.’” Donegal, 938 A.2d at 290 (quoting

Kvaerner, 908 A.2d at 897). “An ambiguity is said to exist if there is more than one reasonable

interpretation of the term or ‘if reasonably intelligent people considering the term in the context of

the entire policy would honestly differ as to its meaning.’” Bhd. Mut. Ins. Co. v. Salem Baptist

Church of Jenkintown, 985 F. Supp. 2d 624, 631-32 (E.D. Pa. 2013). Spruce 1530 offers little

evidence of the Policy’s ambiguity beyond some historical confusion about the distinction between

malicious prosecution and abuse of process (referencing, inter alia, Stone Crushed). Notably, this

Court could not identify any recent or local authority that supports the proposition that a Policy

provision referencing “malicious prosecution” might be ambiguous with respect to whether it

extends to abuse of process claims. 10          Further, since Spruce 1530 has not suggested that

Westminster made any misrepresentations about the itself Policy, Spruce 1530’s assertion that the

“reasonable expectations of the insured” should govern this analysis is misplaced. See West v.

Lincoln Ben. Life Co., 509 F.3d 160, 168-69 (3d Cir. 2007) (“In the absence of an affirmative

misrepresentation by the insurer or its agent about the contents of the policy, the plain and

unambiguous terms of a policy . . . control . . . . An analysis of the reasonable expectations of the

insured is rightly employed when a claimant alleges that the insurer engaged in deceptive

practices[.]”); Downey v. First Indem. Ins., 214 F. Supp. 3d 414, 426 (E.D. Pa. 2016) (“The law

within Pennsylvania and this circuit reflects that the ‘reasonable expectations’ doctrine is typically




10
        Spruce 1530 identifies just one case, from the Ninth Circuit, in which a court determined that an
insurance policy’s coverage of “malicious prosecution” was sufficiently ambiguous as to cover claims for
abuse of process: Lunsford v. American Guarantee & Liability Insurance Co., 18 F.3d 653, 655 (9th Cir.
1994). However, in Lunsford, the court applied California law, and the Ninth Circuit’s reasoning is, at best,
obliquely relevant here. See id. (observing that “California courts have not yet considered whether
‘malicious prosecution’ coverage includes actions for abuse of process[.]”). This Court is not bound by the
Ninth Circuit’s holding.

                                                     16
        Case 2:19-cv-00539-NIQA Document 21 Filed 06/17/20 Page 17 of 18




invoked where an insurer unilaterally alters the terms of the policy such that it runs contrary to the

policy applied for and paid for.”).

        Consistent with the case law, this Court finds that where a policy provides explicit coverage

for an enumerated list of recognizable torts, the injuries alleged in the underlying suit must raise a

possibility of recovery for one of the listed torts in order to trigger an insurer’s duty to defend. See

Roman Mosaic, 704 A.2d at 669 (finding no duty to defend where injuries alleged in underlying

action did not “arise out of” torts enumerated in the policy); O’Brien Energy Sys., Inc. v. Am.

Emp’rs’ Ins. Co., 629 A.2d 957, 964 (Pa. Super. Ct. 1993) (policy provision at issue “extends

liability coverage to the specific torts there enumerated. It affords coverage only for defined

risks.”); see also CGU Ins. v. Tyson Assoc., 140 F. Supp. 2d 415, 420 (E.D. Pa. 2001) (analyzing

whether underlying complaint alleged any torts specifically enumerated in the policy).

        Here, the Policy provided coverage for injury “arising out of one or more” of a specifically

enumerated list of torts including, inter alia, malicious prosecution. The Policy, however, does

not include nor provide coverage for abuse of process claims. As noted, malicious prosecution

and abuse of process are distinct torts. Therefore, this Court finds that the Policy’s malicious

prosecution coverage is triggered only by allegations giving rise to possible liability for malicious

prosecution, and not by any allegations supporting a claim for abuse of process. The allegations

of malicious prosecution contained in the Underlying State Court Complaint were dismissed.

Under these circumstances, this Court concludes that Touraine’s remaining claim for abuse of

process is not covered by the Policy and, therefore, Westminster has no duty to defend Spruce

1530 in the Underlying State Action. Further, since Westminster has no duty to defend, it also has

no duty to indemnify. Permanent Gen. Ins. Co. of Ohio v. McDevitt, 2020 WL 1329657, at *2 (E.

D. Pa. Mar. 23, 2020) (“[I]f the Court concludes that an insurer has no duty to defend, it must



                                                  17
        Case 2:19-cv-00539-NIQA Document 21 Filed 06/17/20 Page 18 of 18




necessarily hold that there is no duty to indemnify[.]”) (citing Frog, Switch & Mfg. Co. v. Travelers

Ins. Co., 193 F.3d 742, 746 (3d Cir. 1999)).


CONCLUSION

       For the reasons set forth, this Court concludes that Westminster has no duty to defend or

indemnify Spruce 1530 in the Underlying State Action. Accordingly, Westminster’s motion for

summary judgment is granted, and Spruce 1530’s motion for partial summary judgment is denied.

An Order consistent with this Memorandum Opinion follows.



NITZA I. QUIÑONES ALEJANDRO, U.S.D.C. J.




                                                 18
